DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Herein, "the previous Office action" refers to the non-final rejection of 14 Jul 2022.

Amendments Received
Amendments to the claims were received and entered on 14 Oct 2022.

Status of the Claims
Cancelled: 1–22
Examined herein: 23–25

Priority
Applicant’s claim under 35 USC § 120 for the benefit of prior-filed Application No. 11/632746 is acknowledged.
Applicant’s claim under 35 USC § 119 for the benefit of prior-filed Canadian Application No. CA 2,475,240 is acknowledged.
Claim 26 is not fully supported by the disclosure of 11/632746, because the '746 application does not provide adequate support for the features "the first target analyte being anti-insulin peptide human immunoglobulin IgG1" and "the second target analyte being anti-insulin peptide human immunoglobulin IgG2". The instant claims are therefore examined as though they had an effective filing date of 15 Mar 2013, the filing date of the instant application.

Response to Arguments - Priority
In the reply filed 14 Oct 2022, Applicant argues that "given that the genus disclosed in the '746 application supports the species now claimed, acknowledgement of priority to US 11/632746, filed March 26, 2008, is respectfully requested" (p. 4).
"The introduction of claim changes which involve narrowing the claims by introducing elements or limitations which are not supported by the as-filed disclosure is a violation of the written description requirement of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph" (MPEP 2163.05 § II).  In this instance, though the '746 application recites the genus of "protein analyte", there is no disclosure in the '746 application of the claimed species of anti-insulin peptide human immunoglobulin IgG1 or IgG2.  The claims therefore are not entitled to effective filing date of 26 Mar 2008.

Withdrawn Rejections
The rejection of claims 26–28 under 35 USC § 103 over Lamont, Piasio and Jacobs is hereby withdrawn in view of Applicant's amendments.  None of these references teaches "anti-insulin peptide human immunoglobulin IgG1" or "anti-insulin peptide human immunoglobulin IgG2". 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 26–28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lamont, et al. (WO 03/031976; previously cited); Piasio, et al. (US 4,098,876; previously cited); and Koch, et al. (Diabetologia 1986).
The explanation of the correspondence among Lamont, Piasio and the claimed invention is substantially similar to that presented in the previous Office action.
With respect to claim 26, Lamont teaches a quantitative solid-phase immunoassay comprising:
(a)	"a device that comprises one or more first reaction sites which comprise a first ligand having affinity for the first analyte, and a series of second reaction sites each comprising different known concentrations of an immobilised second analyte" (p. 2, ll. 16–19); "the first and second analytes may be the same" (p. 2, ll. 28–29); the device comprising:
(i)	"array of discrete first reaction sites, each reaction site comprising an immobilised first … molecule that has affinity for the first analyte" (p. 2, ll. 8–9); the analyte may itself be an antibody (p. 4, ll. 22–23)
(ii)	the device can also comprise other arrays with capture antibodies for a different analyte antibody (e.g. p. 7, ll. 3–9)
(iii)	"series of second reaction sites with different known concentrations of [the] second analyte" (p. 2, ll. 9–10); again, the "second analyte" may be an antibody, and may be the same antibody captured by the capture antibodies of the first array
(iv)	again, the device can also comprise other arrays with quantitative standards for a different analyte antibody (e.g. p. 7, ll. 3–9)
(b)	"contacting the sample with a device" as described above (p. 2, ll. 16–19)
(c)	"contacting the device with a second ligand that is detectably labelled and which has affinity for the first analyte, and a third ligand that is detectably labelled and which has affinity for the second analyte" (p. 2, ll. 21–23); "the label may be fluorescent" (p. 5, l. 9); the device is designed such that "each of the reaction sites that make up the calibration system are on the same support, and are not separated by walls or barriers that prevent the sites being in contact with the same fluid sample" (p. 5, ll. 15–17); "placing the calibration control reaction on the same support as used to detect the presence of a target analyte in a biological sample … allows all reactions to be initiated together" (p. 3, ll. 8–11), which necessitates that they be exposed to the sample solution simultaneously; the reaction sites are contacted with "second and third ligands" 
(d)	"measuring the amount of second and third ligands bound onto the support" (p. 2, l. 25); the "second ligand" binds to the analyte from the sample, and the third ligand binds to the analyte in the calibration arrays (p. 2, ll. 21–23), but in the case where the analyte in the sample and the immobilized analyte in the calibration spots on the array are the same analyte, then the second and third ligands are in fact the same ligand; Lamont shows that the measurements are obtained from photomicrographs of the entire array (e.g. Figs. 1–4)
(e)	"measurement of the third ligand is used to establish a calibration curve …"
(f)	"… used to determine the amount of first analyte present in the sample" (p. 2, l. 27); again, placing arrays for other analytes on the same device necessitates repeating the quantification steps for each analyte (e.g. p. 7, ll. 14–17)
Lamont teaches a "forward sandwich" immunoassay in which the assay device is incubated with the sample, then washed, then incubated with the labeled antibodies; the instant claims are directed to a "reverse sandwich" immunoassay in which the sample is incubated with labeled antibodies, then the sample of labeled analytes is incubated with the assay device.
Piasio teaches reverse sandwich immunoassays on solid substrates, in which the sample and labeled antibody are incubated together, then the sample/labeling solution is incubated with the immobilized capture antibody (3:14–17).  The amount of the labeled captured analytes are then measured and standard curves can be used to determine the concentration of each analyte in the sample (5:21–6:9).  Piasio further teaches that "the incubation medium may contain free label in excess of that required to complex with the antigen" (5:6–8), consistent with the teaching of excess labeled antibody in Lamont.  Piasio teaches that "by reversing the steps of known solid phase sandwich assays, we have found that a higher degree of sensitivity is possible and additionally tedius [sic] and time consuming intermediate wash step is eliminated" (2:50–54), and that the reverse sandwich immunoassay is otherwise a straightforward replacement for a forward sandwich immunoassay (3:14–45).
Lamont teaches that multiplex detection is advantageous and that it can be accomplished using a labeled antibody specific for each antigen.  Neither the labeled antibodies nor the capture antibodies on the substrate will cross-react with each other or other analytes.  So the combination of Lamont and Piasio suggests that a microarray reverse sandwich immunoassay can advantageously be performed by adding labeled antibodies for each antigen to the sample solution at the same time, thereby forming multiple labeled analytes in the same detection mixture that can be incubated with the capture antibodies on the substrate and detected simultaneously.
Lamont teaches that the calibration standards can include human IgG antibody (p. 6, ll. 11–12), but neither Lamont nor Piasio teaches the specific IgG1 and IgG2 anti-insulin antibody subtypes.
Koch teaches an immunoassay for human anti-insulin IgGs (p. 721, top of col. 2), including IgG1 and IgG2 (p. 724, Table 3).
With respect to claim 27, Koch teaches that the immunoassay can be performed in wells of a microplate (p. 721, top of col. 1).
With respect to claim 28, Lamont, Piasio, and Koch all teach that the sample is a biological sample.
An invention would have been obvious to one of ordinary skill in the art if some motivation or teaching in the prior art would have led that person to modify prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, one of ordinary skill in the art would have been motivated to use a reverse sandwich immunoassay with the device of Lamont, instead of a forward sandwich immunoassay, because Piasio teaches that a reverse sandwich immunoassay is more sensitive and advantageously eliminates a tedious washing step.  Given that Piasio teaches that the reverse assay is a straightforward replacement for the forward assay, said practitioner would have readily predicted that the modification would successfully result in an assay as described.
Said practitioner also would have followed the teachings of Koch, and used the microarray immunoassay of Lamont and Piasio to quantify anti-insulin human IgG1 and IgG2 in a sample.  Given that both Koch and the combination of Lamont and Piasio are directed to quantitative immunoassays of antibodies in a sample, said practitioner would have readily predicted that the combination would successfully result in an assay as described that can be used to quantify anti-insulin human IgG1 and IgG2 in a sample.
The invention is therefore prima facie obvious.

Response to Arguments - Rejections Under 35 USC § 103
The examiner has reviewed the arguments against the previous rejection under § 103 (Reply, pp. 5–6), and considers them moot in view of the new ground of rejection.

Conclusion
No claim is allowable.
Applicant's amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324.  The examiner can normally be reached on M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1671